UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/15 Item 1. Schedule of Investments. Franklin Universal Trust Statement of Investments, May 31, 2015 (unaudited) Country Shares Value Common Stocks 42.5% Energy 1.6% Spectra Energy Corp. United States 92,350 $ 3,247,950 Materials 1.4% BHP Billiton PLC, ADR Australia 25,185 1,065,577 Freeport-McMoRan Inc., B United States 80,380 1,579,467 a South32 Ltd., ADR Australia 10,074 83,312 a Verso Corp. United States 4,527 3,667 2,732,023 Transportation 0.1% a CEVA Holdings LLC United Kingdom 179 130,087 Utilities 39.4% Alliant Energy Corp. United States 40,000 2,452,000 American Electric Power Co. Inc. United States 75,000 4,221,750 CenterPoint Energy Inc. United States 169,800 3,458,826 CMS Energy Corp. United States 65,000 2,219,100 Consolidated Edison Inc. United States 42,000 2,597,280 Dominion Resources Inc. United States 100,000 7,052,000 DTE Energy Co. United States 25,000 1,980,750 Duke Energy Corp. United States 80,060 6,062,944 Edison International United States 75,000 4,560,750 Entergy Corp. United States 50,000 3,823,500 Exelon Corp. United States 55,000 1,860,650 FirstEnergy Corp. United States 60,000 2,140,800 Great Plains Energy Inc. United States 70,000 1,824,900 NextEra Energy Inc. United States 50,000 5,117,000 PG&E Corp. United States 50,000 2,673,500 Pinnacle West Capital Corp. United States 70,000 4,264,400 PPL Corp. United States 80,000 2,776,800 Public Service Enterprise Group Inc. United States 45,000 1,918,350 Sempra Energy United States 50,000 5,373,500 The Southern Co. United States 87,250 3,811,952 UIL Holdings Corp. United States 40,000 2,027,600 Westar Energy Inc. United States 60,000 2,200,200 Wisconsin Energy Corp. United States 40,000 1,931,200 Xcel Energy Inc. United States 60,000 2,043,000 78,392,752 Total Common Stocks (Cost $47,714,968) 84,502,812 Convertible Preferred Stocks 0.1% Transportation 0.1% a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 6,000 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 388 281,597 Total Convertible Preferred Stocks (Cost $587,093) 287,597 Principal Amount * Corporate Bonds 84.1% Automobiles & Components 1.5% b Fiat Chrysler Automobiles NV, senior note, 144A, 5.25%, 4/15/23 United Kingdom 1,700,000 1,713,813 The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States 1,100,000 1,175,625 2,889,438 Banks 3.2% CIT Group Inc., senior note, 5.375%, 5/15/20 United States 500,000 531,875 5.00%, 8/15/22 United States 1,200,000 1,236,000 b 144A, 6.625%, 4/01/18 United States 300,000 324,000 c Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 1,100,000 1,105,500 c JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 900,000 920,250 V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 800,000 791,000 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Universal Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 900,000 992,250 5.125%, 5/28/24 United Kingdom 400,000 410,250 6,311,125 Capital Goods 2.7% b Abengoa Finance SAU, senior note, 144A, 8.875%, 11/01/17 Spain 1,050,000 1,108,406 b Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25 Canada 1,700,000 1,632,000 Navistar International Corp., senior note, 8.25%, 11/01/21 United States 900,000 904,500 Oshkosh Corp., senior note, 5.375%, 3/01/22 United States 500,000 523,750 TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States 200,000 205,000 b senior sub. bond, 144A, 6.50%, 5/15/25 United States 100,000 102,500 senior sub. note, 6.00%, 7/15/22 United States 200,000 203,000 b Zachry Holdings Inc., senior note, 144A, 7.50%, 2/01/20 United States 600,000 601,500 5,280,656 Commercial & Professional Services 0.9% b Algeco Scotsman Global Finance PLC, senior secured note, first lien, 144A, 8.50%, 10/15/18 United Kingdom 300,000 298,125 b Anna Merger Sub Inc., senior note, 144A, 7.75%, 10/01/22 United States 500,000 511,875 b IHS Inc., senior note, 144A, 5.00%, 11/01/22 United States 300,000 303,750 United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States 600,000 612,750 1,726,500 Consumer Durables & Apparel 2.5% KB Home, senior bond, 7.50%, 9/15/22 United States 1,100,000 1,160,500 senior note, 4.75%, 5/15/19 United States 200,000 200,000 senior note, 7.00%, 12/15/21 United States 300,000 313,500 M/I Homes Inc., senior note, 8.625%, 11/15/18 United States 200,000 208,500 b Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.25%, 4/15/21 United States 400,000 404,000 5.875%, 4/15/23 United States 500,000 508,125 5.625%, 3/01/24 United States 700,000 691,250 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 700,000 756,000 Visant Corp., senior note, 10.00%, 10/01/17 United States 900,000 762,750 5,004,625 Consumer Services 4.6% b 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada 1,000,000 1,039,500 senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada 500,000 501,875 b 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 700,000 570,500 d Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 United States 1,000,000 807,500 b,d Fontainebleau Las Vegas, senior secured note, first lien, 144A, 11.00%, 6/15/15 United States 1,600,000 8,080 b International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United Kingdom 1,700,000 1,608,625 b Landry's Inc., senior note, 144A, 9.375%, 5/01/20 United States 900,000 973,125 MGM Resorts International, senior note, 6.875%, 4/01/16 United States 1,200,000 1,248,000 7.50%, 6/01/16 United States 800,000 840,160 b Sabre GLBL Inc., first lien, 144A, 5.375%, 4/15/23 United States 1,200,000 1,227,000 b Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 400,000 392,000 9,216,365 Diversified Financials 3.1% b AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 144A, 5.00%, 10/01/21 Netherlands 500,000 531,250 Ally Financial Inc., senior note, 5.50%, 2/15/17 United States 600,000 628,500 E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 300,000 313,500 4.625%, 9/15/23 United States 400,000 403,000 Navient Corp., senior note, 8.45%, 6/15/18 United States 900,000 1,010,250 5.50%, 1/15/19 United States 800,000 832,000 4.875%, 6/17/19 United States 800,000 806,000 b Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States 700,000 755,125 Franklin Universal Trust Statement of Investments, May 31, 2015 (unaudited) (continued) b OneMain Financial Holdings Inc., senior note, 144A, 7.25%, 12/15/21 United States 900,000 965,250 6,244,875 Energy 18.5% BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 700,000 619,500 senior note, 8.625%, 10/15/20 United States 600,000 537,000 California Resources Corp., senior bond, 6.00%, 11/15/24 United States 400,000 370,000 senior note, 5.50%, 9/15/21 United States 400,000 381,000 b Calumet Specialty Products Partners LP/Finance Co., senior note, 144A, 7.75%, 4/15/23 United States 800,000 832,000 CGG SA, senior note, 7.75%, 5/15/17 France 203,000 199,955 6.50%, 6/01/21 France 600,000 513,000 6.875%, 1/15/22 France 300,000 254,437 Chaparral Energy Inc., senior note, 9.875%, 10/01/20 United States 800,000 694,000 8.25%, 9/01/21 United States 200,000 163,000 7.625%, 11/15/22 United States 300,000 241,500 CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 1,350,000 1,147,500 Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States 1,700,000 1,793,500 4.875%, 4/15/22 United States 300,000 287,250 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 1,200,000 1,134,000 b Compressco Partners LP/Finance Corp., senior note, 144A, 7.25%, 8/15/22 United States 300,000 286,500 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 800,000 755,500 b 144A, 8.00%, 4/01/23 United States 800,000 829,000 b Crestwood Midstream Partners LP/Crestwood Midstream Finance Corp., senior note, 144A, 6.25%, 4/01/23 United States 500,000 531,250 b Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States 1,100,000 984,500 Energy Transfer Equity LP, senior bond, 5.875%, 1/15/24 United States 200,000 213,500 senior note, first lien, 7.50%, 10/15/20 United States 1,500,000 1,721,250 Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States 1,300,000 893,750 b EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom 600,000 505,125 EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States 800,000 566,000 Goodrich Petroleum Corp., senior note, 8.875%, 3/15/19 United States 1,200,000 606,000 Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 1,000,000 735,000 8.875%, 5/15/21 United States 400,000 283,000 9.25%, 2/15/22 United States 200,000 140,000 Kodiak Oil & Gas Corp., senior note, 8.125%, 12/01/19 United States 700,000 745,500 Linn Energy LLC/Finance Corp., senior note, 8.625%, 4/15/20 United States 1,000,000 909,375 7.75%, 2/01/21 United States 700,000 607,250 6.50%, 9/15/21 United States 100,000 80,750 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 1,000,000 1,000,000 b Memorial Resource Development Corp., senior note, 144A, 5.875%, 7/01/22 United States 500,000 491,250 Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States 700,000 324,625 b Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States 700,000 677,250 Oasis Petroleum Inc., senior note, 7.25%, 2/01/19 United States 200,000 206,500 6.50%, 11/01/21 United States 400,000 405,000 6.875%, 3/15/22 United States 400,000 411,000 6.875%, 1/15/23 United States 200,000 204,000 b Ocean Rig UDW Inc., senior note, 144A, 7.25%, 4/01/19 United States 400,000 306,000 Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States 700,000 493,500 senior secured note, first lien, 7.50%, 11/01/19 United States 700,000 506,625 PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States 1,200,000 1,287,000 b Peabody Energy Corp., second lien, 144A, 10.00%, 3/15/22 United States 1,000,000 765,000 Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States 700,000 666,750 Franklin Universal Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Penn Virginia Resource Partners LP/Penn Virginia Resource Finance Corp., senior note, 8.375%, 6/01/20 United States 390,000 430,053 6.50%, 5/15/21 United States 400,000 427,250 QEP Resources Inc., senior note, 5.375%, 10/01/22 United States 700,000 707,000 5.25%, 5/01/23 United States 400,000 402,000 b,d,e Quicksilver Resources Inc., secured note, second lien, 144A, FRN, 7.00%, 6/21/19 United States 700,000 465,500 b Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 144A, 8.375%, 6/01/19 United States 1,100,000 1,146,068 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 1,000,000 1,038,125 6.25%, 3/15/22 United States 200,000 211,500 5.625%, 4/15/23 United States 500,000 511,250 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 900,000 922,500 6.125%, 1/15/23 United States 300,000 286,500 b Ultra Petroleum Corp., senior bond, 144A, 6.125%, 10/01/24 United States 1,100,000 1,016,125 W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States 1,200,000 864,000 36,733,263 Food, Beverage & Tobacco 3.0% Constellation Brands Inc., senior bond, 4.75%, 11/15/24 United States 400,000 415,500 senior note, 4.25%, 5/01/23 United States 500,000 506,250 b Cott Beverages Inc., senior note, 144A, 6.75%, 1/01/20 United States 600,000 633,000 b Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States 800,000 828,000 b JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 600,000 620,250 senior note, 144A, 8.25%, 2/01/20 United States 300,000 321,450 senior note, 144A, 7.25%, 6/01/21 United States 700,000 743,050 Post Holdings Inc., senior note, 7.375%, 2/15/22 United States 800,000 821,664 b 144A, 6.75%, 12/01/21 United States 500,000 496,250 b 144A, 6.00%, 12/15/22 United States 100,000 93,875 WhiteWave Foods Co., senior note, 5.375%, 10/01/22 United States 500,000 541,250 6,020,539 Health Care Equipment & Services 4.9% Alere Inc., senior note, 7.25%, 7/01/18 United States 900,000 958,500 senior sub. note, 6.50%, 6/15/20 United States 100,000 105,750 AmSurg Corp., senior note, 5.625%, 7/15/22 United States 200,000 205,000 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 900,000 958,500 senior note, 7.125%, 7/15/20 United States 400,000 427,500 senior note, 6.875%, 2/01/22 United States 200,000 214,250 senior secured note, first lien, 5.125%, 8/15/18 United States 600,000 618,750 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 400,000 405,000 senior note, 5.75%, 8/15/22 United States 500,000 533,750 HCA Inc., senior note, 6.50%, 2/15/16 United States 1,400,000 1,450,750 senior note, 5.875%, 5/01/23 United States 800,000 866,000 senior secured bond, first lien, 5.875%, 3/15/22 United States 600,000 672,000 Tenet Healthcare Corp., senior note, 8.125%, 4/01/22 United States 1,000,000 1,092,500 b 144A, 5.00%, 3/01/19 United States 800,000 801,000 b 144A, 5.50%, 3/01/19 United States 400,000 406,500 9,715,750 Materials 10.5% ArcelorMittal, senior note, 6.25%, 3/01/21 Luxembourg 900,000 953,752 6.125%, 6/01/25 Luxembourg 300,000 305,438 b Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 500,000 535,000 Franklin Universal Trust Statement of Investments, May 31, 2015 (unaudited) (continued) b Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 7.00%, 11/15/20 Luxembourg 6.75%, 1/31/21 Luxembourg 6.00%, 6/30/21 Luxembourg b Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia b BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 7.125%, 5/01/18 Australia b Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico b Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico b The Chemours Co., senior bond, 144A, 7.00%, 5/15/25 United States senior note, 144A, 6.625%, 5/15/23 United States b Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada b First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 7.00%, 2/15/21 Canada b FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia b NOVA Chemicals Corp., senior bond, 144A, 5.00%, 5/01/25 Canada Novelis Inc., senior note, 8.75%, 12/15/20 Canada b Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States b Platform Specialty Products Corp., senior note, 144A, 6.50%, 2/01/22 United States b Polymer Group Inc., senior note, 144A, 6.875%, 6/01/19 United States b Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States senior note, 8.50%, 5/15/18 United States senior note, 9.00%, 4/15/19 United States senior note, 9.875%, 8/15/19 United States senior note, 8.25%, 2/15/21 United States b Sealed Air Corp., senior note, 144A, 6.50%, 12/01/20 United States 8.375%, 9/15/21 United States Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States senior note, 5.125%, 10/01/21 United States Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States Media 8.1% Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States senior sub. note, 7.625%, 3/15/20 United States CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States b 144A, 5.25%, 6/01/24 United States DISH DBS Corp., senior note, 7.125%, 2/01/16 United States 6.75%, 6/01/21 United States Gannett Co. Inc., senior bond, 6.375%, 10/15/23 United States senior note, 5.125%, 7/15/20 United States iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States senior secured note, first lien, 9.00%, 9/15/22 United States b Nielsen Finance LLC/Co., senior note, 144A, 5.00%, 4/15/22 United States b Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States b Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 5.375%, 4/15/25 United States b Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany b Univision Communications Inc., senior secured bond, first lien, 144A, 6.75%, 9/15/22 United States b Virgin Media Finance PLC, senior bond, 144A, 6.375%, 4/15/23 United Kingdom b Virgin Media Secured Finance PLC, senior secured bond, 144A, 5.25%, 1/15/26 United Kingdom Franklin Universal Trust Statement of Investments, May 31, 2015 (unaudited) (continued) first lien, 144A, 5.50%, 1/15/25 United Kingdom 800,000 822,500 b VTR Finance BV, senior secured note, 144A, 6.875%, 1/15/24 Chile 600,000 626,250 b WMG Acquisition Corp., secured note, 144A, 6.00%, 1/15/21 United States 1,190,000 1,237,600 senior note, 144A, 5.625%, 4/15/22 United States 100,000 102,250 16,083,587 Pharmaceuticals, Biotechnology & Life Sciences 3.1% b Concordia Healthcare Corp., senior note, 144A, 7.00%, 4/15/23 Canada 500,000 504,375 b Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 600,000 610,500 b Horizon Pharma Financing Inc., senior note, 144A, 6.625%, 5/01/23 United States 300,000 309,750 b Jaguar Holding Co. II/Merger Sub Inc., senior note, 144A, 9.50%, 12/01/19 United States 400,000 430,500 Par Pharmaceutical Cos. Inc., senior note, 7.375%, 10/15/20 United States 1,600,000 1,716,000 b Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 300,000 313,125 senior note, 144A, 7.50%, 7/15/21 United States 300,000 328,950 senior note, 144A, 5.625%, 12/01/21 United States 700,000 728,000 b VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States 1,100,000 1,176,313 6,117,513 Real Estate 0.2% b Felcor Lodging LP, senior secured bond, 144A, 6.00%, 6/01/25 United States 400,000 412,000 Retailing 1.8% b American Builders & Contractors Supply Co. Inc., senior note, 144A, 5.625%, 4/15/21 United States 900,000 924,750 b Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 300,000 318,750 b Family Tree Escrow LLC, senior note, 144A, 5.75%, 3/01/23 United States 500,000 529,375 b Netflix Inc., senior bond, 144A, 5.875%, 2/15/25 United States 1,100,000 1,155,000 b New Look Bondco I PLC, secured note, 144A, 8.375%, 5/14/18 United Kingdom 600,000 628,875 3,556,750 Software & Services 3.3% b BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 1,600,000 1,454,000 Equinix Inc., senior bond, 5.375%, 4/01/23 United States 1,300,000 1,345,500 First Data Corp., senior bond, 12.625%, 1/15/21 United States 900,000 1,056,375 senior note, 11.25%, 1/15/21 United States 136,000 153,000 b senior secured bond, second lien, 144A, 8.25%, 1/15/21 United States 900,000 961,875 b Infor (U.S.) Inc., senior note, 144A, 6.50%, 5/15/22 United States 1,100,000 1,145,540 Sterling International Inc., senior note, 11.00%, 10/01/19 United States 500,000 532,500 6,648,790 Technology Hardware & Equipment 1.4% b Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 France 1,200,000 1,276,500 b Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States 700,000 675,500 b,f CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States 400,000 414,000 b,g CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States 400,000 406,000 2,772,000 Telecommunication Services 7.0% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 300,000 321,562 b 144A, 5.625%, 4/01/25 United States 1,000,000 970,000 b Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 900,000 934,875 b Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 500,000 493,437 6.75%, 3/01/23 Bermuda 300,000 299,009 Frontier Communications Corp., senior note, 8.50%, 4/15/20 United States 100,000 107,250 8.75%, 4/15/22 United States 300,000 315,000 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 Luxembourg 500,000 467,500 senior note, 7.25%, 10/15/20 Luxembourg 200,000 203,500 senior note, 7.50%, 4/01/21 Luxembourg 1,500,000 1,528,125 b Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 900,000 959,625 b Sprint Communications Inc., senior note, 144A, 9.00%, 11/15/18 United States 2,000,000 2,297,500 7.00%, 3/01/20 United States 500,000 553,125 Franklin Universal Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Sprint Corp., senior bond, 7.875%, 9/15/23 United States 500,000 509,700 7.125%, 6/15/24 United States 200,000 194,000 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 200,000 211,500 senior bond, 6.375%, 3/01/25 United States 500,000 524,750 senior note, 6.542%, 4/28/20 United States 800,000 848,000 senior note, 6.125%, 1/15/22 United States 100,000 105,125 b Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Italy 1,700,000 1,782,875 senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy 300,000 302,625 13,929,083 Transportation 1.6% b Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 400,000 400,000 senior note, 144A, 9.75%, 5/01/20 United States 200,000 191,500 Hertz Corp., senior note, 7.50%, 10/15/18 United States 600,000 622,500 6.75%, 4/15/19 United States 1,000,000 1,037,500 b Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 500,000 485,000 b Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 500,000 478,955 3,215,455 Utilities 2.2% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 1,300,000 1,314,625 b senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 354,000 389,179 b InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 1,000,000 955,000 NGL Energy Partners LP/NGL Energy Finance Corp., senior note, 5.125%, 7/15/19 United States 200,000 199,500 b NRG Yield Operating LLC, senior bond, 144A, 5.375%, 8/15/24 United States 600,000 621,000 b PPL Energy Supply LLC, senior bond, 144A, 6.50%, 6/01/25 United States 400,000 408,128 b,d Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States 700,000 451,500 4,338,932 Total Corporate Bonds (Cost $168,828,853) 167,078,969 e Senior Floating Rate Interests (Cost $963,505) 0.5% Household & Personal Products 0.5% Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 970,664 955,295 Shares Escrows and Litigation Trusts (Cost $—) 0.0% a,h NewPage Corp., Litigation Trust United States 1,200,000 — Total Investments before Short Term Investments (Cost $218,094,419) 252,824,673 Short Term Investments (Cost $4,780,731) 2.5% Money Market Funds 2.5% a,i Institutional Fiduciary Trust Money Market Portfolio United States 4,780,731 4,780,731 Total Investments (Cost $222,875,150) 129.7% 257,605,404 Notes Payable ( ) % (60,000,000 ) Other Assets, less Liabilities 0.5% 1,079,239 Net Assets 100.0% $ 198,684,643 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $80,020,961, representing 40.28% of net assets. c Perpetual security with no stated maturity date. d Defaulted security or security for which income has been deemed uncollectible. Franklin Universal Trust Statement of Investments, May 31, 2015 (unaudited) (continued) e The coupon rate shown represents the rate at period end. f Income may be received in additional securities and/or cash. g Security purchased on a when-issued basis. h Security has been deemed illiquid because it may not be able to be sold within seven days. i Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note PIK - Payment-In-Kind Franklin Universal Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Universal Trust (Fund) is registered under the Investment Company Act of 1940 as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Senior Fixed Rate Notes are carried at cost. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 223,122,604 Unrealized appreciation $ 43,871,925 Unrealized depreciation (9,389,125 ) Net unrealized appreciation (depreciation) $ 34,482,800 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2015, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Transportation $ - $ 417,684 $ - $ 417,684 Other Equity Investments b 84,372,725 - - 84,372,725 Corporate Bonds - 167,070,889 8,080 167,078,969 Senior Floating Rate Interests - 955,295 - 955,295 Escrow s and Litigation Trusts - - - c - Short Term Investments 4,780,731 - - 4,780,731 Total Investments in Securities $ 89,153,456 $ 168,443,868 $ 8,080 $ 257,605,404 a Includes common and convertible preferred stocks. b For detailed categories, see the accompanying Statement of Investments. c Includes security determined to have no value at May 31, 2015. 5. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Universal Trust By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
